



Exhibit 10.24


EXECUTIVE EMPLOYMENT AGREEMENT
[copy of agreement incorporating March 1, 2018 amendment]
THIS EMPLOYMENT AGREEMENT (this “Agreement”) entered into between Daniel Kaufman
(“Executive”) and GameStop Corp. (the “Company”), collectively referred to as
the “Parties,” with an “Effective Date” of October 1, 2012.
The Parties hereby agree as follows:
1.Executive’s Position/Duties. Effective February 4, 2018, Executive will be
employed as the Executive Vice President, Chief Legal and Administrative
Officer, and Corporate Secretary of the Company and will have all of the duties
and responsibilities of those positions. Executive shall be considered a key
employee of the Company and shall be entitled to all the Company benefits
afforded to key employees. Executive agrees to dedicate all of his working time
(during normal working hours other than during excused absences such as for
illness or vacation), skill and attention to the business of the Company, agrees
to remain loyal to the Company, and not to engage in any conduct that creates a
conflict of interest to, or damages the reputation of, the Company. Executive
shall abide by the Company’s Code of Ethics.


2.Term of Employment. Executive’s employment under this Agreement will be “at
will”, commencing on the Effective Date and continuing until terminated by
Executive or the Company.


3.Compensation.


(a)Base Salary. The Company shall provide Executive with an annual base salary
of no less than $600,000, paid in accordance with the Company’s normal payroll
policies (as adjusted from time to time, the “Base Salary”).


(b)Annual Bonus; Future Compensation Adjustments. Each year, Executive will be
entitled to a target annual bonus opportunity of at least 100% of Base Salary
based on the achievement of one or more targets set by the Board of Directors of
the Company (the “Board”) or its Compensation Committee. At or about the same
time that compensation adjustments are considered for senior executives
generally (and, in any case, not less frequently than annually), the Board or
its Compensation Committee will review and may increase Executive’s Base Salary
and will consider the issuance to Executive of additional long term incentive
awards.”


(c)Benefits. Executive shall be entitled to all benefits, including, but not
limited to, stock and stock option benefits, insurance programs, pension plans,
vacation, sick leave, expense accounts, and retirement benefits, as afforded
other management personnel or as determined by the Board.


(d)Expenses. The Company shall reimburse Executive for reasonable expenses
incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company, in accordance with the policies and
procedures established by the Company.




1



--------------------------------------------------------------------------------







(e)Reimbursement of Expenses. Notwithstanding any provision in this Section 3 to
the contrary, no expenses incurred after the term of this Agreement shall be
subject to reimbursement, except to the extent provided under this Section 3(e).
The amount of expenses eligible for reimbursement during a year shall not affect
the expenses eligible for reimbursement in any other year. Reimbursement of an
eligible expense shall be made in accordance with the Company’s policies and
practices and as otherwise provided herein, provided that in no event shall
reimbursement be made after the last day of the year following the year in which
the expense was incurred. The right to reimbursement is not subject to
liquidation or exchange for another benefit.


4.Termination of Employment. Executive’s employment with the Company may be
terminated as follows:


(a)Death. In the event of Executive’s death, Executive’s employment will be
terminated immediately.


(b)Disability. In the event of Executive’s Disability, as defined below,
Executive’s employment will be terminated immediately. “Disability” shall mean a
written determination by a physician mutually agreeable to the Company and
Executive (or, in the event of Executive’s total physical or mental disability,
Executive’s legal representative) that Executive is physically or mentally
unable to perform his duties under this Agreement and that such disability can
reasonably be expected to continue for a period of six consecutive months or for
shorter periods aggregating 180 days in any 12- month period. In addition, and
without limiting the foregoing, a Disability shall be deemed to have occurred if
and at such time as Executive becomes entitled to receive benefits under any
long-term disability plan or policy maintained by the Company.


(c)Termination by the Company for Cause. The Company shall be entitled to
terminate Executive’s employment at any time if it has “Cause,” which shall mean
any of the following: (i) conviction of, or plea of nolo contendere to, a felony
or any crime involving fraud or dishonesty; (ii) willful misconduct that results
in a material and demonstrable damage to the business or reputation of the
Company; (iii) breach by Executive of any of the covenants contained in Sections
8, 10(c), 10(d) or 10(e) below; or (iv) willful refusal by Executive to perform
his obligations under this Agreement or the lawful direction of the Board that
is not the result of Executive’s death, Disability, physical incapacity or
Executive’s termination of the Agreement, and that is not corrected within
thirty (30) days following written notice thereof to Executive by the Company,
such notice to state with specificity the nature of the willful refusal.


(d)Without Cause. Either the Company or Executive may terminate Executive’s
employment at any time without cause upon written notice.


(e)Termination by Executive with Good Reason. Executive shall be entitled to
terminate his employment within 12 months after any of the following events
(each of which shall constitute “Good Reason”):
(i)a material diminution in Executive’s compensation;
(ii)a material diminution in Executive’s authority, duties, or responsibilities;




2



--------------------------------------------------------------------------------





(iii)the Company requires Executive to move to another location of the Company
or any affiliate of the Company outside of the Philadelphia metropolitan area,
or the Company materially increases the amount of Executive’s required travel
from his current residence and current job site; or
(iv)a material breach of Section 11(a) or (c) of this Agreement.
Notwithstanding the foregoing, Executive shall notify Company in writing if he
believes Good Reason exists. Such notice shall set forth in reasonable detail
why Executive believes Good Reason exists and shall be provided to the Company
within a period not to exceed 90 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition.


5.
Compensation and Benefits Upon Termination.



(a)If Executive’s employment is terminated by reason of death or Disability, the
Company shall pay Executive’s Base Salary, at the rate then in effect, in
accordance with the payroll policies of the Company, through the date of
Executive’s death or Disability (in the event of Executive’s death, the payments
will be made to Executive’s beneficiaries or legal representatives) and
Executive shall not be entitled to any further Base Salary or any applicable
bonus, benefits or other compensation for that year or any future year, except
as may be provided in an applicable benefit plan or program, or to any severance
compensation of any kind, nature or amount.


(b)If Executive’s employment is terminated by Executive without Good Reason; or
by the Company for Cause, the Company will pay to Executive all Base Salary, at
the rate then in effect, through the date of Executive’s termination of active
employment and Executive shall not be entitled to any further Base Salary or any
applicable bonus, benefits or other compensation for that year or any future
year, except as may be provided in an applicable benefit plan or program, or to
any severance compensation of any kind, nature or amount.


(c)If, during the term of this Agreement, (x) Executive terminates his
employment for Good Reason or (y) the Company terminates Executive’s employment
without Cause, the Company will pay to Executive all amounts otherwise payable
under this Agreement, at the rate then in effect, through the date of
Executive’s termination, and (subject to Exhibit A) the following paragraphs (i)
through (v) shall apply:


(i)Base Salary and Payment Schedule. The Company shall pay Executive an amount
equal to Executive’s Base Salary, at the rate then in effect, for two (2) years.
Such payment shall be made to Executive in a lump sum within 30 days following
the date of Executive’s termination of employment.


(ii)Bonus. The Company shall pay Executive an amount equal to Executive’s target
annual bonus opportunity for the year of termination multiplied by two (2). Such
payment shall be made to Executive in a lump sum within 30 days following the
date of Executive’s termination of employment.








3



--------------------------------------------------------------------------------





(iii)Medical Benefits. Upon Executive’s termination, Executive will be eligible
to elect individual and dependent continuation group health and (if applicable)
dental coverage, as provided under Section 4980B(f) of the Code (“COBRA”), for
the maximum COBRA coverage period available, subject to all conditions and
limitations (including payment of premiums and cancellation of coverage upon
obtaining duplicate coverage or Medicare entitlement). If Executive or one or
more of Executive’s covered dependents is eligible for and elects COBRA
coverage, then the Company shall pay the full cost of the COBRA coverage for the
eighteen (18) month period following Executive’s termination date. Executive (or
dependents, as applicable) shall be responsible for paying the full cost of the
COBRA coverage (including the two percentage administrative charge) after the
earlier of (A) the expiration of eighteen months following Executive’s
termination date, or (B) eligibility for coverage under another employer’s
medical plan.


(iv)Vacation. Executive shall be entitled to a payment attributable to Base
Salary, at the rate then in effect, for unused vacation accrued. Such payment
shall be made to Executive in a lump sum within 30 days following the date of
Executive’s termination of employment.


(v)Section 280G Limitation. Notwithstanding anything to the contrary contained
herein, if any amount payable to Executive by the Company or any of its
affiliates (whether under the Agreement or otherwise) (a) constitutes a
“parachute payment” within the meaning of Section 280G of the Code, and (b) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then such payment(s) shall be either (i) delivered
in full, or (ii) delivered to such lesser extent as would result in no portion
of such payment(s) benefits being subject to the Excise Tax, whichever of the
foregoing amounts (taking into account applicable federal, state and local
income taxes and the Excise Tax) results in the receipt by Executive of the
greatest amount on an after-tax basis. To the extent a reduction in payments is
required, later payments will be reduced before otherwise equal earlier
payments.


6.Stock and Options.


Release of Stock Restrictions. The Company hereby agrees and acknowledges that
in the event of Executive’s death or Disability, or upon the Company’s
termination of Executive’s employment without Cause, or Executive’s termination
of his employment for Good Reason, or upon a “Change-in-Control” of the Company
as defined in Section 11(c), all restrictions and forfeiture conditions imposed
by the Company with respect to all shares of stock and all stock options issued
to Executive during his employment with the Company shall lapse and be of no
further force or effect; provided, however, that, if Section 162(m) is
applicable to compensation paid to Executive, such restrictions and forfeiture
conditions shall only lapse and be of no further force or effect to the extent
such lapse shall not effect the character of such stock or stock options which
are intended to qualify for the performance-based compensation exception to the
limitations imposed under Code Section 162(m) as performance-based compensation
on grant within the meaning of Code Section 162(m) and the regulations
promulgated thereunder. The Company hereby further agrees and acknowledges that
all shares of stock issued to Executive have been or will be registered under
the Securities Act of 1933, as amended (the “Securities Act”). The Company
further agrees to use all best efforts to deliver to Executive as soon as is
practicable, certificates




4



--------------------------------------------------------------------------------





registered in Executive’s name evidencing all previously unvested shares, which
stock certificates shall contain no restrictive legend except as may be required
under the Securities Act.
7.Specified Employee Determination. Notwithstanding any provision herein to the
contrary, in the event that Executive is determined to be a specified employee
within the meaning of Code Section 409A under the default provisions established
thereunder, for purposes of any payment on termination of employment under this
Agreement, payment(s) shall be made or begin, as applicable, on the first
payroll date which is more than six months following the date of separation from
service (or, if earlier, upon Executive’s death), to the extent required to
avoid any adverse tax consequences under Code Section 409A.


8.Confidentiality/Settlement of Existing Rights.


(a)In order to induce Executive to enter into this Agreement, and in order to
enable Executive to provide services on behalf of the Company, during the term
of this Agreement, the Company will provide Executive with access to certain
trade secrets and confidential or proprietary information belonging to the
Company, which may include, but is not limited to, the identities, customs, and
preferences of the Company’s existing and prospective clients, customers,
tenants or vendors; the identities and skills of the Company’s employees; the
Company’s methods, procedures, analytical techniques, and models used in
providing products and services, and in pricing or estimating the cost of such
products and services; the Company’s financial data, business and marketing
plans, projections and strategies; customer lists and data; tenant lists and
data, vendor lists and data; training manuals, policy manuals, and quality
control manuals; software programs and information systems; and other
information relating to the development, marketing, and provision of the
Company’s products, services, and systems (i.e., “Confidential Information”).
Executive acknowledges that this Confidential Information constitutes valuable,
special and unique property of the Company.


(b)Executive agrees that, except as may be necessary in the ordinary course of
performing his duties under this Agreement, Executive shall not, without prior
express written consent of the Company (i) use such Confidential Information for
Executive’s own benefit or for the benefit of another; or (ii) disclose,
directly or indirectly, such Confidential Information to any person, firm,
corporation, partnership, association, or other entity (except for authorized
personnel of the Company) at any time prior or subsequent to the termination or
expiration of this Agreement.


(c)By this Agreement, the Company is providing Executive with rights that
Executive did not previously have. In exchange for the foregoing and the
additional terms agreed to in this Agreement, Executive agrees that all Company
Proprietary and Confidential Information learned or developed by Executive
during past employment with the Company and all goodwill developed with the
Company’s clients, customers and other business contacts by Executive during
past employment with the Company is now the exclusive property of the Company,
and will be used only for the benefit of the Company, whether previously so
agreed or not. Executive expressly waives and releases any claim or allegation
that he should be able to use client and customer goodwill, specialized Company
training, or Confidential Information, that was previously received or developed
by Executive while working for the Company for the benefit of any competing
person or entity.




5



--------------------------------------------------------------------------------





9.Return of Company Property. Executive acknowledges that all memoranda, notes,
correspondence, databases, discs, records, reports, manuals, books, papers,
letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company’s business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, “Recipient
Materials”) shall at all times be the property of the Company. Within
twenty-four (24) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or control, regardless of whether such Materials are
located in Executive’s office, automobile, or home or on Executive’s business or
personal computers. Executive also shall authorize and permit the Company to
inspect all computer drives used or maintained by Executive during his
employment or consulting at the Company and, if necessary, to permit the Company
to delete any Recipient Materials or Proprietary Information contained on such
drives.


10.Protective Covenants. Executive agrees that the following covenants are
reasonable and necessary agreements for the protection of the business interests
covered in the fully enforceable, ancillary agreements set forth in this
Agreement:


(a)Definitions. “Competing Business” means any person or entity that provides
services or products that would compete with or displace any services or
products sold or being developed for sale by the Company during the term of this
Agreement, or engages in any other activities so similar in nature or purpose to
those of the Company that they would displace business opportunities or
customers of the Company, including, without limitation, Best Buy Co., Inc.,
Wal-Mart Stores, Inc, Amazon.com, Inc. and Target Corporation and any of their
respective subsidiaries.


(b)Recordkeeping and Handling of Covered Items. Executive agrees to keep and
maintain current written records of all customer contacts, inventions,
enhancement, and plans he develops regarding matters that are within the scope
of the Company’s business operations or that relate to research and development
on behalf of the Company, and agrees to maintain any records necessary to inform
the Company of such business opportunities. All Company Information and other
Company documents and materials maintained or entrusted to Executive shall
remain the exclusive property of the Company at all times; such materials shall,
together with all copies thereof, be returned and delivered to the Company by
Executive immediately without demand, upon termination of Executive’s
relationship with the Company, and shall be returned at a prior time if the
Company so demands.


(c)No Interference with Employee/Independent Contractor Relationships. Executive
agrees that through the later of (i) the third anniversary of the Effective Date
or (ii) two years after Executive’s employment with the Company ceases,
Executive will not, either directly or indirectly, participate in recruiting or
hiring away any employees or independent contractors of the Company, or
encourage or induce any employees, agents, independent contractors or investors
of the Company to terminate their relationship with the Company, unless given
the prior written consent of the Board to do so.






6



--------------------------------------------------------------------------------





(d)No Interference with Client/Customer Relationships. Executive agrees that
through the later of (i) the third anniversary of the Effective Date or (ii) two
years after Executive’s employment with the Company ceases, Executive will not
induce or attempt to induce any client or customer of the Company to diminish,
curtail, divert, or cancel its business relationship with the Company. The
restrictions set forth in this paragraph shall apply worldwide, which the
parties stipulate is a reasonable geographic area because of the scope of the
Company’s operations and Executive’s activities.


(e)No Unfair Competition. Executive agrees that through the later of (i) the
third anniversary of the Effective Date or (ii) two years after Executive’s
employment with the Company ceases, Executive will not participate in, work for,
or assist a Competing Business in any capacity (as owner, employee, consultant,
contractor, officer, director, lender, investor, agent, or otherwise), unless
given the prior written consent of the Board to do so. The restrictions set
forth in this paragraph shall apply worldwide, which the parties stipulate is a
reasonable geographic area because of the scope of the Company’s operations and
Executive’s activities. This paragraph creates a narrowly tailored advance
approval requirement in order to avoid unfair competition and irreparable harm
to the Company and is not intended or to be construed as a general restraint
from engaging in a lawful profession or a general covenant against competition,
and is ancillary to the Company’s agreement contained herein to employ Executive
hereunder. Nothing herein will prohibit ownership of less than 5% of the
publicly traded capital stock of a corporation so long as this is not a
controlling interest, or ownership of mutual fund investments. Executive
acknowledges and agrees that this subsection (e) is reasonable and necessary to
protect the trade secrets, confidential information and goodwill of the Company.


(f)Remedies. In the event of breach or threatened breach by Executive of any
provision of Section 10 hereof, the Company shall be entitled to (i) injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction; (ii) recovery of all attorneys’ fees and costs incurred by the
Company in obtaining such relief; and (iii) any other legal and equitable relief
to which may be entitled, including, without limitation, any and all monetary
damages that the Company may incur as a result of said breach or threatened
breach, in each case without the necessity of posting any bond. The Company may
pursue any remedy available, including declaratory relief, concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation, and the pursuit of one such remedy at any time will not be deemed an
election of remedies or waiver of the right to pursue any other remedy.


(g)Early Resolution Conference. This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should Executive later challenge any provision as unclear, unenforceable or
inapplicable to any competitive activity that Executive intends to engage in,
Executive will first notify the Company in writing and meet with a Company
representative and a neutral mediator (if the Company elects to retain one at
its expense) to discuss resolution of any disputes between the parties.
Executive will provide this notification at least fourteen (14) days before
Executive engages in any activity on behalf of a Competing Business or engages
in other activity that could foreseeably fall within a questioned restriction.
The failure to comply with this requirement shall waive Executive’s right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. All rights of both parties will
be preserved if the Early Resolution Conference requirement is complied with
even if no agreement is reached in the conference.




7



--------------------------------------------------------------------------------







11.Merger or Acquisition, Disposition, Change-in-Control and Assignment.


(a)In the event the Company should consolidate, or merge into another entity, or
transfer all or substantially all of its assets or operations to another Person,
or divide its assets or operations among a number of entities, this Agreement
shall continue in full force and effect with regard to the surviving entity and
may be assigned by the Company if necessary to achieve this purpose.


(b)Executive’s obligations under this Agreement are personal in nature and may
not be assigned by Executive to another Person


(c)Without limiting the generality of Section 11(a), if there is a
“Change-in-Control” of the Company, and this Agreement does not become an
obligation of the successor to the Company’s business or assets by operation of
law, the Company will require the successor entity to expressly assume this
Agreement. For purposes of this Agreement, a “Change in Control” of the Company
shall be deemed to have occurred upon the occurrence of one of the following
events:


(i)any one person or more than one person acting as a group (as defined in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and other guidance issued thereunder), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes greater than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company;


(ii)any one person or more than one person acting as a group (as defined in
accordance with Section 409A of the Code and the regulations and other guidance
issued thereunder), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing 30% or more of the total voting power of the
stock of such Company; or a majority of the individuals constituting the Board
is replaced during any 12-month period by members whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or


(iii)any one person or more than one person acting as a group (as defined in
accordance with Section 409A of the Code and the regulations and other guidance
issued thereunder), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company or the value of
the assets being disposed of determined without regard to any liabilities
associated with such assets.


(d)For eighteen (18) months following a Change in Control of the Company, the
term “two (2)” in Sections 5(c)(i) and 5(c)(ii) will be replaced with the term
“two and one-half (2½).”






8



--------------------------------------------------------------------------------





12.Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed to have been delivered on the
date personally delivered or on the date deposited in a receptacle maintained by
the United States Postal Service for such purpose, postage prepaid, by certified
mail, return receipt requested, or by express mail or overnight courier,
addressed to the address indicated under the signature block for that party
provided below. Either party may designate a different address by providing
written notice of a new address to the other party.


13.Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable by a court of competent jurisdiction, in whole
or in part, then the other provisions contained herein shall remain in full
force and effect as if the provision that was determined to be void, illegal, or
unenforceable had not been contained herein. In making any such determination,
the determining court shall deem any such provision to be modified so as to give
it the maximum effect permitted by applicable law.


14.Waiver, Construction and Modification. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party. This Agreement may not be
modified, altered or amended except by written agreement of all the parties
hereto.


15.Governing Law and Venue. It is the intention of the parties that the laws of
the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Dallas County, Texas.


16.Representation of Executive. Executive hereby represents and warrants to the
Company that Executive has not previously assumed any obligations that would
prevent him from accepting, retaining and/or engaging in full employment with
the Company, or which Executive could violate in the ordinary course of his
duties for the Company. Further, Executive hereby represents and warrants to the
Company that Executive has not previously assumed any obligations that are
inconsistent with those contained in this Agreement, and that he will not use,
disclose, or otherwise rely upon any confidential information or trade secrets
derived from any previous employment, if Executive has any, in the performance
of his duties on behalf of the Company. Further, Executive acknowledges that he
has read and is fully familiar with the terms of this Agreement, has had a
reasonable opportunity to consider this Agreement and to seek legal counsel, and
after such review, Executive stipulates that the promises made by him in this
Agreement are not greater than necessary for the protection of the Company’s
good will and other legitimate business interests and do not create undue
hardship for Executive or the public.


17.Withholding Taxes. The Company may withhold from any and all amounts payable
under this Agreement such federal, state, local and any other applicable taxes
as the Company determines in its sole discretion are required to be withheld
pursuant to any applicable law or regulation.






9



--------------------------------------------------------------------------------





18.Compliance with Code Section 409A. All provisions of this Agreement shall be
interpreted in a manner consistent with Code Section 409A and the regulations
and other guidance promulgated thereunder. Notwithstanding the preceding, the
Company makes no representations concerning the tax consequences of Executive’s
participation in this Agreement under Code Section 409A or any other federal,
state or local tax law. Executive’s tax consequences will depend, in part, upon
the application of relevant tax law, including Code Section 409A, to the
relevant facts and circumstances.


19.Complete Agreement. Except for the existing Stock Option Agreements and
Restricted Stock Agreements between the Company and Executive, which, subject to
the provisions of Section 6 hereof, shall continue in full force and effect,
this Agreement contains the complete agreement and understanding concerning the
employment arrangement between the parties and will supersede all other
agreements, understandings or commitments between the parties as to such subject
matter. The parties agree that neither of them has made any representations
concerning the subject matter of this Agreement except such representations as
are specifically set forth herein. The parties agree that, except as
specifically contemplated by this Agreement, this Agreement supersedes any other
agreement, plan or arrangement that may now exist that may otherwise apply to or
include Executive regarding employment, compensation, bonus, severance or
retention benefits, that any such agreements, plans or arrangements are hereby
terminated with respect to Executive and that none of the Company nor any
affiliate of the Company will have any liability or obligation to Executive, his
heirs, successors or beneficiaries with respect to the existence or termination
of any such agreements, plans or arrangements, notwithstanding the terms of any
of them.


20.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors, legal representatives and assigns, and
upon Executive, his heirs, executors, administrators, representatives and
assigns. It is specifically agreed that upon the occurrence of any of the events
specified in Section 11 above, the provisions of this Employment Agreement shall
be binding upon and inure to the benefit of and be assumed by any surviving or
resulting Person or any such Person to which such assets shall be transferred.


21.Captions. The Section and other headings used in this Agreement are for the
convenience of the parties only, are not substantive and shall not affect the
meaning or interpretation of any provision of this Agreement.


22.Counterparts. This Agreement may be signed in counterparts, which together
shall constitute one and the same agreement.






10



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties agree to each of the foregoing terms on this 6th
day of December 2012.
EXECUTIVE:
/s/ Daniel Kaufman            
Daniel Kaufman
Address:    c/o GameStop Corp.
625 Westport Parkway
Grapevine, TX 76051
THE COMPANY:
GAMESTOP CORP.
By:    /s/ J. Paul Raines        
Name:    Paul Raines
Title:    Chief Executive Officer
Address:    GameStop Corp.
625 Westport Parkway
Grapevine, TX 76051








11



--------------------------------------------------------------------------------






Exhibit A


Until the first anniversary of the Effective Date, Section 5(c)(i) and (ii) of
the Agreement will be replaced with the following:
(i)    Base Salary and Payment Schedule. The Company shall pay Executive an
amount equal to the Executive’s Base Salary, at the rate then in effect,
otherwise payable through the third anniversary of the Effective Date (the
foregoing shall not decrease the two and one-half (2½) multiplier set forth in
11(d)). Such payment shall be made to Executive in a lump sum within 30 days
following the date of Executive’s termination of employment.
(ii)    Bonus. The Company shall pay Executive an amount equal to Executive’s
target annual bonus opportunity for the year of termination multiplied by three
(3). Such payment shall be made to Executive in a lump sum within 30 days
following the date of Executive’s termination of employment.








A- 1

